Opinion by
Orlady, J.,
The defendant church was incorporated by the court of common pleas of Luzerne county, and was the owner of considerable church property in Plymouth in that county. Fór some years the congregation has been divided into bitter factions, contending with each other as to their ecclesiastic and legal rights. The note on which this judgment was entered is dated June 18, 1906,- signed by the corporation with its seal, by president, “ John Strojny, Prezyd.” and “ Antoni Mazue, Secretary ” with their respective seals, on which a judgment was regularly entered on the day following. The petition to open the same was presented by Frank Zjardowski, and after a full hearing on the rule granted to show cause, the court discharged the said rule, whereupon the petitioner and one Florian JBieloglovicz excepted thereto. Neither one of these exceptants is shown to be a party to the record; the appeal is taken by them, and the corporation as such is not participating in the appeal. The whole proceeding is so irregular that the appeal might well be quashed without giving further reasons therefor, but in the light of the full, careful and satisfactory opinion filed_ by the court below in discharging the rule we prefer to affirm the judgment. After the taking of testimony, when all parties had an opportunity of presenting their different contentions, it conclusively appeared that the president and secretary of the board of trustees, who in some instances are called committeemen and in others trustees, were the regularly elected and act-i ing officers of the corporation, and had full authority to bind it by giving this note which was for a valid consideration, as representing honest debts of the corporation, and which were then due and unpaid. The order of the court in refusing to open the judgment was fully warranted by the testimony taken in the case.
We are also requested to impose the penalty provided by the Act of May 19, 1897, P. L. 67, viz.: “ In all cases where the appellate court shall be of the opinion that the appeal was sued out merely for delay, it shall award as further costs *581an additional attorney fee of $25.00, and damages at the rate of six per centum per annum in addition to legal interest.” While this appeal is unquestionably a vexatious one, we feel that it was not taken for the mere purpose of delay owing to the contention of these litigants in regard to what they believed to be their interest in their church property, and we decline to make the order as requested of us.
The assignments of error are overruled, and the judgment is affirmed.